Exhibit 99.1 March 31, 2009 - 5:01 PM EDT Firstgold Announces Forbearance Agreement With its Lenders CAMERON PARK, CALIFORNIA(Marketwire - March 31, 2009) - Firstgold Corp. (TSX:FGD)(OTCBB:FGOC) is pleased to announce that it has signed a forbearance agreement with its lenders. The Company is in default of the loan agreements for nonpayment of principal and interest totaling approximately (US) $2.4 million. In return for agreeing to "standstill" until April 30, 2009, the lenders have been granted a convertible privilege on $4,000,000 of their outstanding debt. The $4,000,000 is convertible into common shares of the Company @ $0.145 per share. This conversion right, if not exercised by the lenders, may be extinguished by the Company eliminating the payment defaults. If the conversion privilege is used the amounts converted will be applied first to arrears interest and then arrears principal. In addition, until the arrears are paid up, the lenders will on a monthly basis receive the first $600,000 of production revenue, the Company will receive the next $600,000 and the remainder will be split 50/50. Any production revenues received by the lenders will be applied against outstanding debt service payments. CEO Steve Akerfeldt commented, "Completing this agreement and achieving gold production are important steps in establishing a firm financial platform for the Company.
